                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

In re:                                           )   Chapter 7
                                                 )
WACO HOLDINGS INC., et al.1,                     )   Case No. 11-17843-AIH
                                                 )   (Consolidated)
                                                 )
                              Debtors.           )   Judge Arthur I. Harris

               NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

         PLEASE TAKE NOTICE that Tyson A. Crist with the law firm Ice Miller LLP, which

has appeared as counsel for Moss Street Properties in the above-captioned cases, 2 hereby

requests, pursuant to Rules 9010(b) and 2002(g) of the Federal Rules of Bankruptcy Procedure

and LBR 2002-1, that all notices be mailed and delivered to the undersigned. Please serve a

copy of all notices, papers, and pleadings filed or served in the above-captioned cases upon the

undersigned at the address set forth below:

                                         Tyson A. Crist
                                       ICE MILLER LLP
                                   250 West Street, Suite 700
                                     Columbus, OH 43215
                                   Telephone: (614) 462-2243
                                   Facsimile: (614) 224-3266
                                   Tyson.Crist@icemiller.com




1
   The Debtors in these consolidated cases are Waco Holdings, Inc. (Case No.: 11-17843);
Waco International Corporation (Case No.: 11-17844); Waco Common Paymaster (Case No.:
11-11-17845); Waco International West, Inc. (Case No.: 11-17848); Arise Scaffolding and
Equipment, Inc. (Case No. : 11-17849); Waco International Incorporated (Case No.: 11-17850);
and Waco Equipment Company (Case No: 11-17851).
2
    On February 10, 2012, Ice Miller LLP filed the Motion of Moss Street Properties for
Allowance and Payment of Administrative Expense Claim (Doc. 235) (the “Motion”), which
resulted in the Agreed Order (Doc. 254) granting the Motion, entered on March 1, 2012,
allowing Moss Street Properties’ administrative expense claim of $65,626.01—the Rent Claim
as defined therein.

11-17843-aih     Doc 522     FILED 12/09/19     ENTERED 12/09/19 17:21:32          Page 1 of 2
         PLEASE TAKE FURTHER NOTICE that the undersigned requests to be added to the

Clerk’s mailing matrix in these cases and the CM/ECF electronic notice list maintained by the

Court.

Dated: December 9, 2019                      Respectfully submitted,
       Columbus, Ohio
                                             ICE MILLER LLP


                                             /s/ Tyson A. Crist
                                             Tyson A. Crist             (0071276)
                                             250 West Street, Suite 700
                                             Columbus, OH 43215
                                             Telephone: (614) 462-2243
                                             Facsimile: (614) 224-3266
                                             Tyson.Crist@icemiller.com

                                             Counsel for Moss Street Properties


                                CERTIFICATE OF SERVICE

         I hereby certify that on December 9, 2019 a copy of the foregoing Notice of Appearance

and Request for Notice was served (i) electronically on the date of filing through the Court’s

ECF System on all ECF participants registered in the above-captioned cases at the email

addresses registered with the Court (ii) by regular U.S. mail, postage prepaid, addressed to:

                Richard A. Baumgart
                Dettelbach, Sicherman & Baumgart
                55 Public Square, 21st Floor
                Cleveland, OH 44113-1902

                Attorney for Richard A. Baumgart,
                Chapter 7 Trustee of
                Waco Holdings, Inc., et al.


                                             /s/ Tyson A. Crist
                                             Tyson A. Crist




                                                 2

11-17843-aih      Doc 522    FILED 12/09/19          ENTERED 12/09/19 17:21:32        Page 2 of 2
